PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ANDRES GIL et al.
Application No. 15/541,040
Filed: June 30, 2017
For: P2X7 MODULATORS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed October 22, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed April 15, 2019, which set a three (3) month shortened statutory period for reply. A one (1) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on August 16, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on August 14, 2019. A Notice of Abandonment was mailed on 
July 17, 2020.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on July 28, 2020 and 
October 22, 2021; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision.
 
Applicant is required to submit an appeal brief in accordance with 37 CFR 41.37. The time period for filing an appeal brief will be reset to be two months from the mailing of this decision. Further, the time period for filing of the appeal brief is extendible under 37 CFR 1.136 based upon the mail date of this decision. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Inquiries relating to further prosecution should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions